t c memo united_states tax_court estate of helen g williamson deceased douglas f woods executor petitioner v commissioner of internal revenue respondent docket no filed date wendy abkin for petitioner elizabeth l groenewegen for respondent memorandum opinion körner judge this case is before the court on petitioner's motion to recover administrative and litigation costs pursuant to sec_7430 and rule the opinion in all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case on the substantive issues was issued on date as tcmemo_1996_426 sec_7430 provides that the prevailing_party may be awarded a judgment for reasonable_administrative_costs incurred in connection with an administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with a court_proceeding congress enacted sec_7430 in the tax equity and fiscal responsibility act of publaw_97_248 sec a 96_stat_572 and as relevant to the present case amended the statute by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3342 applicable to proceedings commenced after date a judgment for costs may be awarded under sec_7430 only if among other requirements a taxpayer is the prevailing_party and where the taxpayer seeks litigation costs has exhausted the administrative remedies available to the taxpayer within the internal_revenue_service and does not unreasonably protract the proceedings sec_7430 b sec_7430 was amended most recently by the taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 applicable to proceedings commenced after date however the parties do not dispute that sec_7430 as amended by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3342 is applicable in order to qualify as the prevailing_party a taxpayer must establish the position_of_the_united_states in the proceeding is not substantially justified the taxpayer has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues presented and the taxpayer satisfies the applicable net_worth requirements sec_7430 sec_301_7430-5 proced admin regs finally if a taxpayer qualifies as a prevailing_party only administrative and litigation costs that are reasonable may be awarded sec_7430 c and these requirements are in the conjunctive ie petitioner must satisfy each of the requirements to be entitled to reasonable litigation and administrative costs 88_tc_492 we begin with whether respondent's position was substantially justified petitioner bears the burden of proving that respondent's position was not substantially justified sec_7430 rule e ganter v commissioner 92_tc_192 affd 905_f2d_241 8th cir 94_tc_708 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person 487_us_552 we examine here whether the commissioner's position was not substantially justified respondent took a position in the administrative_proceeding when she issued the notice_of_deficiency to petitioner sec_7430 respondent took a position in this proceeding when the court filed respondent's answer herein sec_7430 89_tc_79 affd 861_f2d_131 5th cir ordinarily we consider the reasonableness of each of these positions separately huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on another issue tcmemo_1991_144 in the instant setting however when these positions are the same we evaluate their reasonableness together whether the commissioner's position was not substantially justified turns on the finding of reasonableness based on the facts and circumstances of the case as well as on any legal precedents that may relate thereto 55_f3d_189 5th cir affg tcmemo_1994_182 94_tc_685 we ask ourselves whether the commissioner knew or should have known that her position was invalid at the onset nalle v commissioner supra pincite as related in our principal opinion herein this estate secured a 6-month extension of time until date for filing its federal estate_tax_return because of an ongoing dispute between the estate and decedent's surviving husband regarding the nature amount and valuation of assets that were returnable in decedent's federal estate_tax_return pursuant to the extension of time granted the federal estate_tax_return was timely filed on date attached to that return was a copy of the request for extension of time originally made and that request contained an explanation and justification for granting the extension of time at the time the return was filed the controversy between decedent's_estate and decedent's surviving husband still continued and was not settled until at least date as a result the estate_tax_return that was filed herein did not include a large volume of assets which was one subject of respondent's deficiency_notice herein exactly when respondent became aware of the quantity and value of the assets that had been omitted from petitioner's federal estate_tax_return is unclear in this record however on date more than years after the return was filed but less than years thereafter respondent issued the statutory_notice_of_deficiency that has been contested herein there is no evidence that any amended estate_tax_return was filed by petitioner in the controversy between petitioner and respondent both at the administrative level and in the proceeding before this court respondent took the position that since the omission of assets from the return as filed was in excess of percent of the gross_estate the applicable_period of limitations was extended to years under sec_6501 and the notice_of_deficiency that was sent was therefore timely on the other hand petitioner contended that the explanation that was attached to the request for extension of time a copy of which was attached to the return when filed was a clear notification of the omitted assets that was disclosed in the return or in a statement attached thereto and should have put the commissioner on notice of the omission thereby eliminating the 6-year period of limitations and reverting the period of limitations to the basic years under sec_6501 in this matter we held that the notification by petitioner to respondent contained in the original application_for extension of time and repeated in the federal estate_tax_return when filed constituted an adequate written notice within the meaning of sec_6501 this decided the statute_of_limitations matter in favor of petitioner nevertheless we emphasized then and we repeat now that no estate_tax cases have been found interpreting sec_6501 and we can find no regulation or case authority that would offer either support or opposition for petitioner's position or for respondent's position accordingly we conclude that petitioner has failed to show that respondent was not substantially justified in taking the position that attaching a copy of the request for extension of time to the return as filed was an inadequate compliance with the requirements of sec_6501 we held contrary to respondent's position on the statute_of_limitations question but we are not prepared to say that respondent was not substantially justified in urging that position see 102_tc_391 because we have held that petitioner has not proven that respondent's position was not substantially justified we need not address the other requirements provided in sec_7430 therefore an appropriate order and decision will be entered
